Citation Nr: 0408376	
Decision Date: 03/31/04    Archive Date: 04/02/04

DOCKET NO.  98-11 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an initial rating greater than 30 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William Harryman, Counsel


INTRODUCTION

The veteran had active duty from March 1941 to October 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, that granted service connection for PTSD and 
assigned a 30 percent rating.  

In February 2000, the Board issued a decision in this case.  
The veteran appealed that decision to the United States Court 
of Appeals for Veterans Claims (Court).  In March 2001, 
pursuant to a Joint Motion for Remand and to Stay 
Proceedings, the Court Remanded the case to the Board.  The 
Joint Motion cited the recent enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA).  That law set forth 
additional notice and duty to assist requirements for VA.  
Accordingly, the Court Remanded the case to the Board and the 
Board Remanded the case to the RO to ensure full compliance 
with the provisions of the VCAA and to conduct additional 
development of the record.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

While the case was in Remand status, the Board received a 
letter from the veteran's counselor at the Veteran's Center 
in which he described the manifestations of his PTSD, his 
characterization of their severity, and the effect the 
disability had on his ability to work.  Because the 
counselor's comments indicate a more severe degree of 
impairment than is reflected in most of the other records, 
the Board believes that an additional, comprehensive 
psychiatric examination is needed in order to evaluate the 
veteran's PTSD properly.  The Board is cognizant that this 
case has been pending for several years and that the veteran 
is rather elderly.  But the Board believes that the 
additional evidence is needed to ensure proper consideration 
of the veteran's appeal.  

Accordingly, this case is again REMANDED to the RO for the 
following additional actions:  

1.  The RO should request that the 
veteran furnish the names and addresses 
of all health care providers who have 
treated him for his PTSD since January 
2004.  With any needed signed releases 
from the veteran, the RO should request 
copies of up-to-date records of all 
treatment indicated by him.  All records 
so received should be associated with the 
claims file.  

2.  The veteran should be advised that he 
should submit any evidence pertinent to 
his claim that is in his possession.  

3.  Then the RO should schedule the 
veteran for a psychiatric examination for 
his PTSD.  The claims file must be made 
available to and be reviewed by the 
examiner in conjunction with the 
examination.  All indicated special tests 
should be completed.  The examiner's 
report should set forth all current 
symptoms and pertinent clinical findings 
relative to the veteran's PTSD and should 
include a current Global Assessment of 
Functioning (GAF) score, with an 
explanation of the meaning of that score.  

4.  Upon completion of all the requested 
development of the record, the RO should 
again consider the veteran's claim.  If 
action taken remains adverse to him, he 
and his attorney should be furnished with 
a supplemental statement of the case and 
they should be provided an opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



